PER CURIAM.
The defendant’s convictions are affirmed. See Chambers v. State, 692 So.2d 210 (Fla. 5th DCA 1997); McClain v. State, 383 So.2d 1146 (Fla. 4th DCA), rev. denied, 392 So.2d 1376 (Fla.1980). It was error to assess 18 points on the defendant’s scoresheet for possession of a firearm. See Fisher v. State, 23 Fla. L. Weekly S422, 718 So.2d 753 (Fla.1998); White v. State, 714 So.2d 440 (Fla.1998). The sentences imposed are within the 25% deviation permitted under the guidelines. See Fla. R.Crim. P. 3.702(d)(18). Nevertheless, we reverse and remand for resentencing so as to allow the trial court, at its discretion, the opportunity to revise its sentence.
CONVICTIONS AFFIRMED; SENTENCE REVERSED AND CAUSE REMANDED.
GRIFFIN, C.J., and COBB and ANTOON, JJ., concur.